                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case                                                               Date   December 14, 2020
 No.            2:20-cv-5055-GJS
 Title          Brittany Shantell Jones v. Andrew Saul



 Present:                  Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                              N/A
                  Deputy Clerk                                   Court Reporter / Recorder
          Attorneys Present for Plaintiff:                 Attorneys Present for Defendant:
                    None present                                        None present

 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE


      On June 8, 2020, Plaintiff filed a Complaint seeking review of Defendant
Commissioner of Social Security’s (“Defendant”) denial of her application for benefits.
[Dkt. 1.] On October 26, 2020, Defendant filed an Answer and lodged the administrative
record. [Dkts. 14, 15.] Pursuant to the Court’s initial order, Plaintiff’s Opening
Memorandum (“Memorandum”) was due on November 30, 2020. [See Dkt. 9.]

      It is now fourteen days past the November 30 deadline for filing a Memorandum
and Plaintiff has neither filed her Memorandum nor a request for an extension of time to
do so. Thus, it is unclear that Plaintiff intends to pursue this action.

      Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this action should
not be dismissed without prejudice, pursuant to Rule 41(b) of the Federal Rules of
Procedure, based upon her failures to comply with the Court’s Orders and to file her
Memorandum. By no later than December 28, 2020, Plaintiff shall file a response to
this Order explaining her noncompliance. Alternatively, Plaintiff may satisfy her
response obligation by simply filing her Memorandum; indeed, this course of action is
preferable, as it will move this case forward.




                                                                                   Initials of preparer _efc___
CV-90 (10/08)                          CIVIL MINUTES - GENERAL                                     Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
 Case                                                           Date   December 14, 2020
 No.            2:20-cv-5055-GJS
 Title          Brittany Shantell Jones v. Andrew Saul

      If Plaintiff files her Memorandum in Support of Complaint in compliance with the
Order to Show Cause all other deadlines required by the Case Management Order will be
extended accordingly.

     Plaintiff is cautioned that the failure to comply with this Order To Show
Cause on a timely basis – whether by filing a response or, preferably, filing her
Memorandum – will result in the dismissal of this action under Rule 41(b).


IT IS SO ORDERED.




                                                                              Initials of preparer _efc___
CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                 Page 2 of 2
